DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 10, 2021 has been entered. All references to this application refer to the U.S. Patent Application Publication No. 2021/0125265 A1. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 are pending in this case. Claims 1, 3-5, 8, 10-12, and 15-20 were amended. Claims 1, 8, and 15 are the independent claims. Claims 1-20 are allowed.


Claim Objections
The objections to claims 1, 16, 18, and 20 are withdrawn in view of the amendments.

Claim Rejections - 35 USC § 112
The rejections of claims 1-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement and the enablement requirement are withdrawn in view of the amendments, as well as the arguments presented during the interview held on November 9, 2021. 

The rejections of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, are withdrawn in view of the amendments, as well as the arguments presented during the interview held on November 9, 2021.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: Claims 1-20 are allowed.

The Examiner has carefully examined independent claims 1, 8, and 15. The closest prior art references of record are U.S. Patent Application Publication No. 2014/0249870 A1 (hereinafter Fineman), U.S. Patent Application Publication No. 2012/0078667 A1 (hereinafter Denker), U.S. Patent Application Publication No. 2008/0082355 A1 (hereinafter Leach), U.S. Patent Application Publication No. 2009/0076926 A1 (hereinafter Zinberg), U.S. Patent Application Publication No. 2016/0180460 A1 (hereinafter Rooney), and U.S. Patent Application Publication No. 2010/0042477 A1 (hereinafter Cavander).

Claims 1, 8, and 15 are patentable over Fineman, Denker, Leach, Zinberg, Rooney, and Cavander at least because the cited combination of references does not teach or suggest the following limitations, recited in one form or another, by independent claims 1, 8, and 15:

Independent claim 1
the secondary market being reserved for the seller of the ticket and the connections, the listing of the ticket on the secondary market is displayed until a predetermined time has elapsed after at least one ticket was displayed on the secondary market, and the seller generates an amount of transactions higher than a predetermined value;

Independent claim 8
the secondary market being reserved for the seller of the ticket and the connections when a predetermined time has elapsed after at least one ticket was displayed on the secondary market, and the seller generates an amount of transactions higher than a predetermined value

Independent claim 15
the improved user interface including one or more interactive user interface elements for facilitating a listing of the ticket on a secondary market when a predetermined time has elapsed after at least one ticket was displayed on the secondary market, and the seller generates an amount of transactions higher than a predetermined value,

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/ERIC J. BYCER/
Primary Examiner
Art Unit 2173